Citation Nr: 1456175	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for stress reactions, right ankle, left knee, feet, hips, pubis symhysis and right superior calcaneus.

2.  Entitlement to a rating in excess of 10 percent for stress fracture, right anterolateral femoral condyle, with stress reaction of the knee.

3.  Entitlement to a compensable rating for stress fracture, left talus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to October 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On June 12, 2014, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran that she desired to withdraw her appeal on the issues of entitlement to a rating in excess of 20 percent for stress reactions, right ankle, left knee, feet, hips, pubis symhysis and right superior calcaneus; a rating in excess of 10 percent for stress fracture, right anterolateral femoral condyle, with stress reaction of the knee; and a compensable rating for stress fracture, left talus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a rating in excess of 20 percent for stress reactions, right ankle, left knee, feet, hips, pubis symhysis and right superior calcaneus; a rating in excess of 10 percent for stress fracture, right anterolateral femoral condyle, with stress reaction of the knee; and a compensable rating for stress fracture, left talus, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to a rating in excess of 20 percent for stress reactions, right ankle, left knee, feet, hips, pubis symhysis and right superior calcaneus; (2) entitlement to a rating in excess of 10 percent for stress fracture, right anterolateral femoral condyle, with stress reaction of the knee; (3) and entitlement to a compensable rating for stress fracture, left talus.  The Veteran has since indicated that he desires to withdraw her appeal as to those issues.  See, June 2014 SSOC Notice Response.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the two issues listed above.  They are dismissed.


ORDER

The issues of issues of entitlement to a rating in excess of 20 percent for stress reactions, right ankle, left knee, feet, hips, pubis symhysis and right superior calcaneus; a rating in excess of 10 percent for stress fracture, right anterolateral femoral condyle, with stress reaction of the knee; and a compensable rating for stress fracture, left talus, are dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


